DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KURAMOCHI (US 2016/0102487).

Regarding claim 1 KURAMOCHI discloses:
A hinge assembly comprising: 
a support structure (e.g. 15 FIG.4B); 
a shaft (e.g. 10 FIG.4B) received through the support structure; 
a torque mechanism (e.g. 50 FIG.4B) to apply a frictional torque to the shaft; 
a first bracket and a second bracket (e.g. 10/11/51, 12/13 FIG.4B), wherein the shaft is fixedly engaged with the first bracket (shown e.g. FIG.4B) to pivotably connect the first bracket to the second bracket (shown e.g. FIG.4B), wherein the first bracket comprises a recess portion (e.g. opposite to 51c FIG.17B) and an edge portion (e.g. 51c FIG.17B); and 
an elastic member (e.g. 21, 50 Fig. 4B) rotatably mounted on the shaft, wherein the elastic member comprises: 
a first end fixed to the support structure (shown e.g. FIG.4B); and 
a second end positioned in the recess portion (shown e.g. FIG.17B) such that the elastic member is in a free state while moving in the recess portion and in an energy storage state when engages with the edge portion during rotation of the first bracket relative to the second bracket (shown in transition FIG.17A-FIG.17D).

Regarding claim 2 KURAMOCHI discloses:
the first bracket comprises an adaptor portion to fixedly hold the shaft (e.g. 10c FIG.4B) and a mounting portion (e.g. 11b FIG.4B) to fixedly engage with a first housing of an electronic device (described paragraph [0043]), and wherein the recess portion and the edge portion are formed on an outer surface of the adaptor portion (as shown e.g. FIG.17A).

Regarding claim 3 KURAMOCHI discloses:
the elastic member is to apply a rotational torque to the shaft between a particular angle of rotation of the first bracket relative to the second bracket (shown e.g. FIG.17A-FIG.17D), wherein the particular angle of rotation corresponds to the energy storage state, and wherein the elastic member is a torsion spring (22 via 30 as shown FIG.4A).

Regarding claim 4 KURAMOCHI discloses:
the rotational torque is to add to the frictional torque in a first rotational direction of the first bracket (as shown e.g. FIG.17B-FIG.17A) and to resist the frictional torque in a second rotational direction (e.g. from FIG.17C-FIG.17D) of the first bracket, wherein the second rotational direction is opposite to the first rotational direction.

Regarding claim 5 KURAMOCHI discloses:
the particular angle of rotation is in a range of 0 to 30 degrees (0 to 45 shown e.g. FIG.17B, described paragraph [0073]).

Regarding claim 6 KURAMOCHI discloses:
A dual-axis hinge assembly comprising: 
first and second brackets (e.g. 10/11/51, 12/13 FIG.4B) to connect to first and second housings (e.g. 2, 1 FIG.1A) of an electronic device (e.g. 1 FIG.1A), respectively, wherein the first bracket includes a recess portion (e.g. opposite to 51c FIG.17B) between first and second edges; 
a first shaft (e.g. 10d FIG.3) coupled to the first bracket: 
a second shaft (e.g. 12d FIG.6A) coupled to the second bracket; 
a torque engine (e.g. 30 FIG.4A) connected to the first shaft and the second shaft; 
a synchronous gear unit (e.g. 15 FIG.4A) disposed between the first shaft and the second shaft; and 
an elastic member (e.g. 21, 50 Fig. 4B) rotatably mounted on the first shaft, wherein the elastic member comprises: 
a fixed end (shown e.g. FIG.4B); and 
a movable end (moving shown e.g. FIG.17C-17D) positioned in the recess portion (shown e.g. FIG.17D), wherein the elastic member is in a free state while moving in the recess portion (shown e.g. FIG.17E) and in an energy storage state when engages with the first edge or the second edge during rotation of the first bracket relative to the second bracket (shown e.g. FIG.17A).

Regarding claim 7 KURAMOCHI discloses:
the first bracket comprise: 
a mounting portion (e.g. 11b FIG.4B) to fixedly engage with the first housing (described paragraph [0043]); and 
an adaptor portion to fixedly hold the first shaft (e.g. 10c FIG.4B), wherein the recess portion is formed on an outer surface of the adaptor portion (as shown e.g. FIG.17A).

Regarding claim 8 KURAMOCHI discloses:
the synchronous gear unit comprises: 
a first guide threaded portion (e.g. 17b FIG.9) on the first shaft; 
a second guide threaded portion (e.g. 18b FIG.9) on the second shaft; 
an intermediate gear (e.g. 20 FIG.8) to engage with the first guide threaded portion and the second guide threaded portion to enable synchronous rotation (e.g. 14 paragraph [0045]) between the first shaft and the second shaft in reverse directions; and 
a gear holder (e.g. 15 FIG.4A) to hold the intermediate gear such that the intermediate gear is to physically engage with the first guide threaded portion and the second guide threaded portion (as shown e.g. FIG.4B).

Regarding claim 9 KURAMOCHI discloses:
the movable end is to engage with the first edge during closing of the first bracket relative to the second bracket such that the elastic member is to generate a first spring torque to the dual-axis hinge assembly between a first angle range (e.g. fully loaded spring 50 FIG.17A), and wherein the movable end is to engage with the second edge during opening of the first bracket relative to the second bracket such that the elastic member is to generate a second spring torque to the dual-axis hinge assembly between a second angle range (e.g. from FIG.17D-FIG.17E).

Regarding claim 10 KURAMOCHI discloses:
the first angle range is in a range of about 30 to 0 degrees (shown e.g. FIG.17A) and the second angle range is in a range of about 330 to 360 degrees (shown e.g. FIG.17E paragraph [0075]).

Regarding claim 11 KURAMOCHI discloses:
An electronic device comprising: 
first and second housings (e.g. 2, 1 FIG.1A); and 
a hinge assembly (e.g. structure shown FIG.2) to pivotally connect the first and second housings (described paragraph [0060]), the hinge assembly comprising: 
first and second brackets fixedly engaged with the first and second housings (described paragraph [0060]), respectively, wherein the first bracket comprises a first recess portion (e.g. opposite to 51c FIG.17B) between first and second edges (indicated e.g. FIG.1B); 
first and second shafts  (e.g. 10d FIG.3, 12d FIG.6A) coupled to the first and second brackets respectively; and 
a first elastic member (e.g. 21, 50 Fig. 4B) rotatably mounted on the first shaft, the first elastic member comprising: 
a fixed end (shown e.g. FIG.4B); and 
a movable end (moving shown e.g. FIG.17C-17D) extended into the first recess portion (shown e.g. FIG.17D), wherein the movable end is to slide along a surface of the first recess portion during rotation of the first housing in a first angle range and to engage with the first or second edge to generate a torsional force during rotation of the first housing in a second angle range (shown e.g. FIG.17C-17D.

Regarding claim 12 KURAMOCHI discloses:
the first angle range is in a range of about 30 to 330 degrees (shown e.g. FIG.17B-FIG.17D) and the second angle range is in a range of about 0 to 30 degrees or 330 to 360 degrees (shown e.g. FIG.17E paragraph [0075]).

Regarding claim 13 KURAMOCHI discloses:
the first elastic member is converted from a free state to an energy storage state via torsion of the first elastic member during a first rotational direction of the first housing from 30 to 0 degrees or a second rotational direction of the first housing from 330 to 360 degrees (e.g. from FIG.17E-FIG.17D), and wherein the first elastic member is converted from the energy storage state to the free state via release of the first elastic member during the second rotational direction of the first housing from 0 to 30 degrees or the first rotational direction of the first housing from 360 to 330 degrees (e.g. from FIG.17D-FIG.17E).

Regarding claim 14 KURAMOCHI discloses:
the second bracket comprises a second recess portion (e.g. 36e FIG.12B) between third and fourth edges (shown e.g. FIG.4A).

Regarding claim 15 KURAMOCHI discloses:
the hinge assembly further comprises: 
a second elastic member (e.g. 25, 38 FIG.4A) mounted on the second shaft, wherein the second elastic member comprises: 
a fixed end (e.g. 25 against 26 FIG.4A); and 
a movable end (e.g. 38 against 38 FIG.4A) extended into the second recess portion (e.g. 38 engaged with 36 FIG.3), wherein the movable end is to slide along a surface of the second recess portion during rotation of the first housing in the first angle range and to engage with the third or fourth edge to generate a torsional force during rotation of the first housing in the second angle range (as described paragraph [0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose similar housing/hinging devices as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                             


/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841